DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 lacks antecedent basis for “the sealing element” as in line 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 5-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich (US 5,379,835) in view of Baugh et al. (US 4,901,794).  Streich discloses a valve system, casing string and method comprising: a tool mandrel (114) comprising a passageway (138) therethrough; a check valve (130, 132, etc) assembly coupled to the tool mandrel and operable to provide a fluid flow only in a primary direction through the passageway; a setting system comprising a slip collar (20) comprising a plurality of tabs (each slip 20 as a “tab” where slips together form a ring or “collar” as known in the art); wherein the slip collar comprises a first end (20) opposite a second end (26), and wherein the plurality of tabs comprises a first group of tabs (20) located on the first end and a second group of tabs (26) located on the second end; wherein the gripping elements comprise teeth, threads, or slip buttons for gripping the inner surface of a casing (as shown include teeth); wherein the gripping elements and teeth comprise metal (as shown in cross-section are denoted as metal, as known in the art).  Streich also disclose a method of installing a valve system into a casing used in a downhole environment comprising: providing the valve system as above into a casing (12); affixing the valve system to the inner surface of the casing (as in fig 2) comprising radially moving the slip collar to engage the inner surface of the casing with the gripping elements (as would expand upon use col. 4, lines 15+); wherein affixing the valve system to the inner surface of the casing is conducted above ground prior to placing the casing string into the downhole environment (col. 4, lines 59-61); placing the casing containing the connected valve system into a borehole, a well or a subterranean formation (col. 4, lines 59-61 as known in the art).  Streich does not disclose a setting .
Baugh et al. disclose a setting system for a tool within a casing comprising: an inner setting mandrel (20) located around at least a portion of a tool mandrel (11), wherein the inner setting tool comprises a frustoconical outer surface (fig 1, 2); an outer setting mandrel (18) located around at least a portion of the inner setting mandrel (fig 1, 2), wherein the outer setting mandrel comprises a frustoconical inner surface (fig 1, 2); a slip collar (22) around at least a portion of the outer setting mandrel; wherein the slip collar is operable to radially move and engage an inner surface of casing with gripping elements (24a) by axially moving the inner setting mandrel relative to the outer setting mandrel or axially moving the outer setting mandrel relative to the inner setting mandrel (fig 1 vs fig 2); a sealing element (27) located on an outer surface engaging the with casing; wherein the collar is operable to radially move and engage an inner surface of the casing with the sealing element by axially moving the inner setting mandrel relative to the outer setting mandrel or axially moving the outer setting mandrel relative to the inner setting mandrel (movements as described provide sealing element as engaging casing, as in fig 2); wherein the frustoconical surface of the inner setting mandrel is in contact with the frustoconical surface of the outer setting mandrel (fig 1, 2); wherein the he frustoconical surface of the inner setting and the frustoconical surface of the outer setting mandrel have a common central axis and slope in opposite directions from each other (fig 1, 2).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the system, casing string and method of Streich with the setting system of Baugh et al. since choosing from a finite number of identified predictable .  

Allowable Subject Matter
Claims 3-4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, alone or in combination, does not appear to fairly teach or suggest all of the combination of elements of claims 3 or 11 as specifically reciting a sealing element on a slip collar, wherein the slip collar comprises a plurality of tabs, wherein the slip collar is located around at least a portion of an outer setting mandrel with a frustoconical inner surface, and wherein the outer setting mandrel is located around at least a portion of an inner setting mandrel with a frustoconical outer surface, and in combination with the other recited specific elements in each claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yuan et al. (US 2021/0062597) and Yeldell (US 2021/0062611) also disclose check valves as mounted within a casing and Schmidt et al. (US 10,605,018) discloses an anchoring system with frustoconical mating surfaces.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
1/5/2021